A person who has appeared in a foreclosure action or who has filed a claim for surplus money is entitled to notice of the ap*991pointment of a referee to determine the distribution of the surplus (see RPAPL 1361 [2], [3]). Here, the appellant had appeared in the foreclosure action and had filed a claim for a portion of the surplus, and thus was entitled to notice of the appointment of a referee and of the referee’s report. Inasmuch as the appellant was not given the notice to which he was entitled, his motion to vacate the report and to direct a hearing should have been granted, and those branches of the claimants’ motion which were to confirm the referee’s report and to distribute portions of the surplus money to the referee and to Rosemary Chukwura should have been denied (see Lakeridge Dev. Corp. v Skyline Devs., 201 AD2d 959 [1994]). Fisher, J.R, Angiolillo, Dickerson and Leventhal, JJ., concur.